IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 5, 2009

                                       No. 07-60595                   Charles R. Fulbruge III
                                                                              Clerk

DAVIS MOUNTAINS TRANS-PECOS HERITAGE ASSOCIATION,
a Texas non-profit corporation

                                                  Petitioner
v.

FEDERAL AVIATION ADMINISTRATION; MARION C BLAKEY,
Administrator; MARY E PETERS, Secretary of Transportation

                                                  Respondents



                         Petition for Review of an Order of
                        the Federal Aviation Administration
                                 2000-ASW-01-NR


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
       Petitioner challenges the decision by the Federal Aviation Administration
to adopt a supplemental environmental impact statement (SEIS) completed by
the Air Force after our remand in Davis Mountains Trans-Pecos Heritage Ass’n
v. FAA, 116 F. App’x 3 (5th Cir. 2004) (Davis Mountains I). We held in that case
that the respondents did not satisfy the National Environmental Policy Act, 42



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-60595

U.S.C. §§ 4321–4370f, because they failed to address adequately wake vortex
impacts and FAA comments.        We are satisfied that the SEIS adequately
addressed our concerns in Davis Mountains I, and that the FAA’s decision was
not arbitrary or capricious. See Miss. River Basin Alliance v. Westphal, 230 F.3d
170, 174 (5th Cir. 2000); 5 U.S.C. § 706.
      PETITION DENIED.




                                       2